DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melen, US Publication No. 2011/0184842.

Regarding Claim 1, Melen teaches a charging management system comprising: 
a battery rechargeable with electricity (Melen Fig. 3 and paragraph [0048], see energy storage unit 304 that is charged through the charging module 302); 
an onboard charger configured to supply electricity wirelessly received to the battery (Melen Fig. 3 and paragraph [0047], see charging module 302 that controls a receiver array to receive power from a transmitter array); and 
an electricity integrator configured to integrate an amount of electricity used for charging the battery (Melen paragraph [0074], see charging controller 902 that determines the amount of energy that was transferred, i.e. an integration of the charge rate to determine the total amount of charge or energy transferred).

Regarding Claim 2, Melen further teaches a vehicle communication unit that transmits integration information indicating the amount of electricity integrated by the electricity integrator to a billing server, together with a billing identifier for identifying a billing destination (Melen paragraphs [0069] and [0074]-[0075], see billing module and communication modules that communicates the total amount of energy used for a particular mobile vehicle and associated user to a billing server to generate a bill, which is then sent to the user), wherein 
the billing server bills the billing destination identified by the billing identifier, on a basis of the integration information (Melen paragraph [0074], wherein a bill based on the total amount of energy used is sent to the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Melen as applied to claim 2 above, and further in view of Kim et al., hereinafter Kim, US Publication No. 2015/0343916.

Regarding Claim 3, Melen does not explicitly teach a display unit, wherein 
the vehicle communication unit acquires billing information from the billing server, and 
the display unit displays the billing information acquired by the vehicle communication unit in a manner such that the billing information is recognizable by a driver.
Kim teaches a display unit (Kim paragraphs [0046]-[0047], see display unit 180), wherein 
the vehicle communication unit acquires billing information from the billing server (Kim paragraph [0150], wherein the communication unit 120 receives information from the charge system, including billing information), and 
the display unit displays the billing information acquired by the vehicle communication unit in a manner such that the billing information is recognizable by a driver (Kim paragraph [0150], wherein the billing information is displayed on the display unit 180).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Melen and Kim because the combination would allow the use of a display for billing information in a vehicle as 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIC D LEE/Primary Examiner, Art Unit 2851